Title: To Benjamin Franklin from La Blancherie, 5 August 1778
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


Monsieur le Docteur,
  Ancien College de Bayeux rue de la Harpe Parisle 5 Août 1778
L’Intéret que vous voulez bien prendre à l’établissement que je dirige, me fait espérer que vous apprendrez avec plaisir qu’enfin je vais bientôt changer de logement, graces aux soins généreux de m. Elie de Beaumont. Ce qui me flatte en cela c’est d’être a même de recevoir un personnage aussi distingué que vous et plus convenablement et plus souvent que je ne l’ai fait.
Je Compte beaucoup sur votre bonté et votre indulgeance Monsieur le Docteur. C’est pourquoi j’ai l’honneur de vous prier de nous accorder celui de votre présence à l’assemblée de demain. Plusieurs circonstances pourroient se réunir qui la rendroient en effet très précieuse pour nous. Je vous supplie monsieur le Docteur, de continuer encore par ces témoignages de votre complaisance à être le bienfaiteur de notre établissement. C’est avoir des droits éternels sur mon coeur et sur celui de toutes les personnes qui aiment les Sciences et les Arts. Mes très humbles respects, s’il vous plaît, à M. Adams, Mes civilités les plus respectueuses à M. Votre fils. J’ai l’honneur de mettre à vos pieds les assurances de la vive reconnoissance, de la plus grande admiration, et du tres profond respect avec lesquels je suis Monsieur le Docteur Votre très humble et très obéissant Serviteur
La Blancherie
 
Notation: La Blancherie 5 Aout 1778
